Citation Nr: 9904615	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  96-31 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to restoration of a 60 percent evaluation for 
chronic low back pain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to April 
1985.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an October 1995 rating 
decision from the Houston, Texas, Regional Office (RO), which 
reduced the evaluation for chronic low back pain from 60 
percent to 20 percent, effective from February 1, 1996.  The 
veteran perfected a timely appeal to that decision.  The 
veteran's claims folder was thereafter transferred to the No. 
Little Rock, Arkansas, RO, due to change in the veteran's 
residence.


REMAND

In a letter dated in November 1998, the Board contacted the 
veteran to clarify whether or not he desired to be scheduled 
for a hearing before a member of the Board in Washington, 
D.C., or at the RO, or if he no longer wanted a hearing. It 
was indicated that, if the veteran did respond within 30 days 
from the date of the letter, the Board would assume that the 
veteran still wanted a hearing before a member of the Board 
at the RO and that arrangements would be made to have his 
case remanded for such a hearing.  The veteran has not 
responded to the Board letter dated in November 1998.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a member of the Board, "in 
the order in which the requests for such 
hearings within the area" were received 
by the RO.  See 38 C.F.R. § 20.704(a) 
(1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


